UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7262



ALBERT CURTIS MILLS,

                                            Plaintiff - Appellant,

          versus


JACK KAVANAGH; WILLIAM LEWIS; FRANCINE MCNEIL
COOK; OFFICER PARKER; WANDA PITMAN; OFFICER
LAWRENCE; OFFICER WYNN; OFFICER HARRIS; OF-
FICER ALEXANDER; ROBERT SANDERS; JAKE SUTTON;
PHILLIP COLEMAN; TIMOTHY WOODRUM; SERGEANT
CROWDER; PAUL SARBENG; SERGEANT COTTMAN; JAMES
A. REVELL; DARLENE GOODWIN; SERGEANT NZEADI-
GHIBE; SERGEANT O'NEIL; LIEUTENANT WISE; OFFI-
CER DALY; SERGEANT STATEN; OFFICER GAITHER;
OFFICER QUEEN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
98-3961-DKC)


Submitted:   February 24, 2000             Decided:   March 1, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.
Albert Curtis Mills, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Gloria Wilson Shelton, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Albert     Curtis   Mills   appeals   the   district   court’s   orders

denying his motions for preliminary injunctions.1 We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Mills v. Kavanagh, No. CA-98-3961-DKC (D. Md. Aug. 10

& 26, 1999).2    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                   AFFIRMED IN PART; DISMISSED IN PART




     1
       He also attempts to appeal his unanswered opposition to
Defendants’ motion for summary judgment. We dismiss this portion
of the appeal as interlocutory.
     2
       Although the district court’s orders are marked as “filed”
on August 4 and 25, 1999, the district court’s records show that
they were entered on the docket sheet on August 10 & 26, 1999.
Pursuant to Rules 58 and 79(a) of the Federal Rules of Civil
Procedure, it is the date the order was entered on the docket sheet
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                     3